Citation Nr: 0830961	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  03-14 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia, based on a reopened claim therefor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to August 
1975.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in January 2005, at which time it was 
determined that new and material evidence had been received 
to reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder, to include 
schizophrenia.  In addition, the Board remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, through the VA's Appeals Management Center 
(AMC) in Washington, DC, to permit consideration of the 
merits of the reopened claim, following the completion of 
certain development.  Upon the AMC's attempted completion of 
the requested actions, the case has since been returned to 
the Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board notes at the outset that the AMC on remand failed 
to adjudicate the merits of the veteran's reopened claim as 
ordered by the Board in January 2005; rather, this matter was 
adjudicated on the basis that new and material evidence had 
not been presented.  The question of the newness and 
materiality of the evidence to reopen the previously denied 
claim for service connection for a psychiatric disorder was 
finally adjudicated by the Board in its January 2005 decision 
and it is no longer at issue.  The United States Court of 
Appeals for Veterans Claims has held that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The failure 
to adjudicate the claim on the merits renders it procedurally 
defective and necessitates a remand.  See 38 C.F.R. §§ 19.9. 

The record reflects that the veteran was incarcerated for a 
period of some 24 years prior to his release from prison in 
or about August 2005.  It appears that he was thereafter 
again incarcerated although the date of his return to prison 
is unclear.  The record does reflect the veteran's attempt to 
advise VA of a change in his prison address and the contact 
information of his nearest relatives in early 2005 and again 
in early 2008, although the letter he mailed in February 2008 
is not shown to have been received by the AMC until August 
2008.  

Notice is taken that the veteran submitted in February 2005 
an unsigned authorization for the release of psychiatric 
records dating to the 1970s.  In its initial follow-up with 
the veteran in June 2007, the AMC requested that the veteran 
provide a separate authorization for each individual medical 
provider.  While no response was received from the veteran, 
the notice was mailed to the veteran at a Houston address 
that may or may not have been his most recent address then of 
record.  To that end, further contact with the veteran at his 
most current address is needed to ensure that he may 
authorize VA to obtain any pertinent medical records not 
already on file.  As well, it is noted that the supplemental 
statement of the case prepared by the AMC in April 2008 did 
not reference the lay statement submitted in early 2005 by a 
fellow veteran, its receipt of service personnel records in 
June 2005, or its many contacts with the NPRC.  Corrective 
actions as to these deficiencies are thus in order. 

The Board by its January 2005 remand further directed the AMC 
to obtain any additional service medical and personnel 
records of the veteran, including records of in-service 
psychiatric consultations and/or hospitalizations, and any 
post-service psychiatric treatment records compiled by VA and 
non-VA sources.  On remand, contact was made with the 
National Personnel Records Center (NPRC) in order to secure 
service medical and personnel records and the AMC is shown to 
have received the veteran's personnel records in June 2005.  

Regarding service medical records, the NPRC advised the AMC 
in March 2005 that service medical records had been sent to 
the RO in 1982, and so a request was made of the RO as to the 
whereabouts of the veteran's service medical records, to 
which no reply was received.  Parenthetically, the Board 
notes that service medical records were added to the 
veteran's claims folder in 1982 and they continue to remain 
in that location.  Further AMC requests of the NPRC for 
inpatient clinical records for psychiatric treatment compiled 
from August 1974 to August 1975 at Camp Lejeune, NC, were 
annotated to be incomplete, and no additional information as 
to those records has been added to the file.  The NPRC noted 
in November 2007 that the allegation of additional records at 
Camp Lejeune had been investigated and that no search was 
possible based on the information furnished; it was further 
stated that there was no clinical index listing of retired 
records at NPRC for Camp Lejeune for 1974 to 1975.  No formal 
determination by the AMC as to the unavailability of Federal 
records is shown by the evidence on file.  The only VA 
records added to the file on remand are those compiled by VA 
for a period during 2005.  Further efforts are needed to 
obtain all available evaluation and treatment records 
compiled in service and thereafter.  

The Board also notes that, while multiple attempts were made 
on remand by the AMC to have the veteran undergo a VA 
psychiatric examination as the Board had directed, it appears 
that the AMC may have been unaware of the veteran's correct 
address or of his return to prison in its attempts to 
schedule that evaluation.  Further attempts are needed to 
obtain the requested examination as to the veteran's 
psychiatric status and an opinion as to the nexus of his 
psychiatric disorder to service, which should include any 
special requirements based on the veteran's incarceration if 
his confinement in fact continues to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007) and 38 C.F.R. § 3.159 (2007), 
the veteran should be provided written 
notice at his most current address of 
what additional information and evidence 
are needed to substantiate his reopened 
claim for entitlement to service 
connection for a psychiatric disorder, to 
include schizophrenia.  The veteran 
should also be informed that, if 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals pertaining 
to the initial onset or aggravation of 
his claimed psychiatric disorder, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.  

Depending upon the response of the 
veteran, all assistance due him should 
then be provided by the 
RO/AMC.

2.  Contact the NPRC, the applicable 
service department, and any other 
applicable organization or records 
depository, including the medical 
facility at Camp Lejeune, NC, in order to 
obtain any and all evaluation and 
treatment records relating to the 
veteran's psychiatric status, not already 
on file, for inclusion in the claims 
folder.  All secondary sources of such 
records should also be consulted in order 
to obtain any pertinent information as to 
in-service psychiatric evaluation and/or 
treatment.  

Attempts to retrieve these Federal 
records must continue until such records 
are obtained and made a part of the 
claims folder or until such time as the 
RO/AMC concludes that the records do not 
exist or that further attempts to obtain 
them would be futile.

3.  By separate correspondence directed 
to the veteran at his most recent address 
he should be asked to set forth in as 
much detail as possible (name and address 
of medical provider, dates of evaluation 
and treatment, etc.) regarding all 
psychiatric evaluation and treatment 
received by him during post-service years 
from VA and non-VA sources.  Notice is 
taken that a prior, unsigned 
authorization referenced treatment at or 
from Skyview Psychiatric Hospital, the VA 
Medical Center in Houston, TX, Dexter 
Hospital, and Bill Clemons at Pamio 
Hospital.  If a signed authorization is 
needed to obtain such records, one should 
be requested from the veteran and, if he 
fails to respond, no further action is 
necessary.   

If a signed authorization is not needed 
or needed and obtained, attempts to 
retrieve any and all Federal records must 
continue until such records are in fact 
obtained and made a part of the claims 
folder or until such time as the RO/AMC 
concludes that the records do not exist 
or that further attempts to obtain them 
would be futile

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination for 
the purpose of identifying the nature and 
etiology of his claimed psychiatric 
disorder, including schizophrenia.  If 
the veteran continues to be incarcerated, 
special arrangements should be made to 
afford him the examination by prison 
medical personnel or by VA personnel 
visiting the prison.  The claims folder 
should be provided to the examiner for 
use in the study of this case and his/her 
report should indicate whether the claims 
folder was in fact made available and 
reviewed.

Such examination should include a review 
of the veteran's psychiatric history and 
a mental status evaluation.  The examiner 
is requested to provide an opinion as to 
the following:

Is it at least as likely as not that 
any acquired psychiatric disorder 
that is currently present, including 
schizophrenia, began during service 
or is causally linked to any 
incident of service from June 1973 
to August 1975? 

The examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he should so indicate.

If for some reason, including the 
veteran's incarceration, a VA psychiatric 
examination cannot be conducted, an 
opinion as to the aforementioned inquiry 
should be obtained from a VA psychiatrist 
based on his/her review of the evidence 
of record.  

5.  Lastly, adjudicate the merits of the 
veteran's reopened claim of entitlement 
to service connection for a psychiatric 
disorder, including schizophrenia.  Such 
adjudication should be undertaken on the 
basis of all of the evidence of record 
and all governing legal authority.  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




